DETAILED ACTION
Claims 1-7 are presented for examination, wherein claim 1 is currently amended. Claims 8-14 are cancelled.
The nonstatutory double patenting rejection of claims 1, 3, and 5-7 over copending Application No. 16/343,539 is withdrawn as a result of the amendments to claim 1, from which the other claims depend.
The nonstatutory double patenting rejection of claims 1, 3, and 5-7 over copending Application No. 16/343,527 is withdrawn as a result of the approved August 10, 2021 electronically filed terminal disclaimer.
The 35 U.S.C. § 112(b) rejections of claims 1-7 are withdrawn as a result of the amendments to claim 1, from which the other claims depend.
The 35 U.S.C. § 103 rejection of claims 1-7 over Saito is withdrawn as a result of the amendments to claim 1, from which the other claims depend.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Chung Sik Park on August 25-26, 2021.
The application has been amended as follows: 
Claim 3:	cancelled.

Claim 4:	The method foil of claim 1, the electrolytic copper foil has a first face and a second face that is opposite to the first face and a Rz roughness of each of the first and second faces is smaller than or equal to 2.0 µm.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggest the amended claim of claim 1, specifically said electrolytic copper foil for use in a secondary battery, said electrolytic copper foil with a layer with the composition including (1) copper, (2) total organic carbon, (3) cobalt, and (4) arsenic in amounts that satisfies equation 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723